Case 0:18-cv-61513-JEM Document 24-2 Entered on FLSD Docket 08/28/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 0:18-cv-61513-JEM

WESTCHESTER FIRE INSURANCE COMPANY,
a Pennsylvania corporation,

Plaintiff,
Vv.

PIONEER CONSTRUCTION MANAGEMENT
SERVICES, INC., a Florida corporation and DYAN
RUEL MILES, an individual,

Defendants.

 

AFFIDAVIT OF JONATHAN P. COHEN, ESO, IN VERIFICATION OF
WESTCHESTER’S BILL OF COSTS PURSUANT TO 28 U.S.C, §1924

STATE OF FLORIDA )
)
COUNTY OF BROWARD )

I, JONATHAN P. COHEN, ESQ., being duly sworn according to law, depose and say:

1. I am over the age of eighteen and I have personal knowledge of the matters
contained in this affidavit.
2. Westchester has necessarily incurred costs and fees for services that were actually

and necessarily performed as follows:

 

= Clerk’s Filing Fee (Receipt No. 113C-10789488) $403.50
= Service of Complaint and Summons $105.00
* Non-Military Affidavit Status/A ffidavit $ 91.40
TOTAL $599.90
3. Attached to the affidavit as Exhibit “A” and “B” are proof of payment for service

of process and the non-military status search and affidavit, respectively.
Case 0:18-cv-61513-JEM Document 24-2 Entered on FLSD Docket 08/28/2019 Page 2 of 3

FURTHER AFFIANT SAYETH NAUGHT.

Under penalties of perjury, I declare that I have read the foregoing affidavit and that the

Aa

Jonathan ¥/Cohen, Esq.

facts stated in it are true.

STATE OF FLORIDA
COUNTY OF —

Sworn to and subscribed before me on this 23” day of August, 2019, by Jonathan P.

 

 

Cohen, who is __ personal known to me OR ff who produced identification
(SL Drwe(s Uceasé ).
(Seal) ; .

Jordan Jones Signature of Notary Public

State of Florida JOGA Toxcs_
: “= My Commission Expires 04/16/2022 Notary Name: _SO(aeN Jorxc §
ont Commission No. GG 208025

No,
Case 0:18-cv-61513-JEM Document 24-2 Entered on FLSD Docket 98/28/2019 Page 3 of 3

 

 

 

t
: f
yy
t TTT ye ae ee 1 =
th:
xy
as
” :

Boe ; eeroh nstzal ge
Cyt suitITio cise ait,
. . vot : “se ea Onan
an eu . : a rene . ms

1 = : - . :
ARG aesigns noleshana% yi Be 2

Sopa ory fet, .
CSCS BD olf nalswiniasg =
